 INDUSTRIAL RAYON CORPORATION427other Internationals passed throughAFTE whichcleared the money down toRichard Nash for Local 151.Concluding FindingsIt is significant that, although represented by able counsel throughout the hearing,no witnesses were called for IUMSWA and AFTE. Upon consideration of the fore-going and the entire record as a whole, I find that, whether on the theory of jointventure, authorization, or ratification, Respondents IUMSWA and AFTE are equallyresponsible for the violations of Section 8(b) (1) (A) of the Act committed by theiraffiliated Locals and their agents.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Company described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondents have violated Section 8(b) (1) (A) of the Act,I will recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.The cease-and-desist orderherein recommended will be limited to the Bethlehem Steel Company and its Quincyyard, as the record does not disclose the likelihood of the commission of similaror other unfair labor practices by Respondents elsewhere.14On the contrary, al-though Local 151 also conducted picketing at the Company's Hingham yard, about5miles from Quincy, there is no showing, claims, nor contention that any mis-conduct occurred at that location.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Industrial Union of Marine and Shipbuilding Workers of America, AFL-CIOand its Locals Nos. 5 and 90, American Federation of Technical Engineers,AFL-CIO and its Local No. 151, are each labor organizations within the meaningof Section 2(5) of the Act.2.The foregoing labor organizations have jointly and severally violated Section8(b) (1) (A) of the Act by committing through agents for whose conduct they areresponsible the acts of restraint and coercion hereinabove related which interferedwith the exercise of rights of employees guaranteed by Section 7 of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]14 See, e.g.,N.L.R.B. v. Local 476, UnitedAssoc.of Journeymen & Appren. of Plumb-ing & Pipefdtting Ind., etc. (L. Turgeon Constr. Co., Inc.),280 F. 2d 441 (C.A. 1) ;N.L.R.B. v. Local 111, United Brotherhood of Carpenters, etc. (Clemenzi ConstructionCo.), 278 F. 2d 823 (C.A. 1) ;Rickel Bros., Inc.,128 NLRB 448.Industrial Rayon CorporationandGregory J. Cudzilo, Sr.International Union of Operating Engineers,Local 600, AFL-CIOandGregoryJ.Cudzilo,Sr.Cases Nos. 8-CA-2027 and8-CB-4920.February 17, 1961DECISION AND ORDEROn April 21,1960, Trial Examiner Alba B. Martin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair130 NLRB No. 53. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, Respondentsfiled exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Kimball].The Board has reviewed the rulings of the Trial Examiner made atthe hearings and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions thereto and briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the modifications andadditions hereinafter set forth.We find, in agreement with the ultimate conclusion of the TrialExaminer, that Respondent Employer violated Section 8(a) (3) and(1) and Respondent Union violated Section 8(b) (2) and (1) (A) ofthe Act by entering into and giving effect to their union-securityagreement and by invoking same to discharge Gregory J. Cudzilo, Sr.In making this finding we rely upon the following considerations.The execution and effective date of the current collective-bargainingagreement between the parties is September 4,1959.The contract con-tains the following union-security clause :ARTICLE IRECOGNITION(a)As used throughout this Agreement, the term "employee"shall mean all hourly paid powerhouse and water treatment-filterplant employees of the Company in the Company's PainesvilleTownship, Ohio plant who have been employed for a period ofnot less than thirty (30) days and excluding all other employees,professional employees, guards and supervisors as defined in theAct.(e)All employees, as defined in Paragraph (a) above must, asa condition of continued employment, become and remain mem-bers of the Union for the duration of this Agreement withinthirty (30) days from the date of this Agreement or within (30)days from the date of their employment, whichever is later.Respondent Union was not in compliance with Section 9 (f), (g), and(h) of the Act at the time of execution of the above contract.Accord-ingly,Members Rodgers and Kimball would affirm the findings andconclusions of the Trial Examiner that the union-security clause isunlawful because on the date of execution of the agreement in question INDUSTRIAL RAYON CORPORATION-429the Union was not in compliance with Section 9(f), (g), and (h) asrequired by Section 8 (a) (3).Member Rodgers also joins the Chair-man in his position of basing the violation found by the Trial Ex-amineron the ground that the union-security clause violates Section8(a) (3) of the Act because it requires employees who had been em-ployed for 30 days or more at the time the agreement was executedto join the Union "within thirty (30) days"; thus it failed to allowthese employees a full 30-day grace period before they were requiredto become members of the Union and is therefore unlawful.' Accord-ingly, these contract provisions, which were attacked by the GeneralCounsel and advanced in this proceeding as a defense to the unfairlabor practices charged in the complaint, cannot serve to justifyRespondents' actions in executing and maintaining the union-securityprovisions and in causing the discharge of, and in discharging, Cudzilothereunder.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board orders that :A. Industrial Rayon Corporation, Painesville, Ohio, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in International Union of OperatingEngineers, Local 600, AFL-CIO, or in any other labor organizationof its employees, by discharging or otherwise discriminating againstemployees in regard to hire, tenure of employment, or any term orcondition of employment, except as authorized by Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.(b)Giving effect to or maintaining the contract executed on Sep-tember 4, 1959, or any renewal or extension thereof, insofar as itconditions employment on membership in International Union ofOperating Engineers, Local 600, AFL-CIO.i Chun KingSales,Inc.,126 NLRB 851;State Packing Company,128 NLRB 432.The Chairman finds it unnecessary to determine whether the above violations can alsobe predicated,in agreement with the Trial Examiner,on the fact of the Union's lapse ofcompliance at the time of the execution of the contract,although the compliance provi-sions were thereafter repealed prior to the discharge and the filing of a charge in thiscase, and rests his position solely upon lack of statutory grace period.MemberKimball disagrees with so much of the decision as would base the finding ofinvalidity of the union-security provisions on the holding inChun King Sales, Inc.,supra.Rather, he believes that the contractual requirement that employees join the Union"within thirty (30) days" is in complete consonance with the proviso to Section 8(a) (3)which permits a requirement of union membership"on or after the thirtieth day" follow-ing the date therein specified.2Chairman Leedom and Member Rodgers,accordingly, disagree with the Trial Examiner'sfinding that the contract provisions,apart from the question of the Union's failure tocomply with 9(f), (g), and(h), are valid. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Entering into or giving effect to any contract conditioningemployment upon membership in International Union of OperatingEngineers, Local 600, AFL-CIO, except as authorized under Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.(d) In any like or related manner interfering with, restraining,or coercing employees in the exercise of the rights guaranteed bySection 7 of the Act, except to the extent that such rights may bevalidly affected by an agreement entered into in accordance withSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959, requiring membership in alabor organization as a condition of employment, as authorized bysaid section.2.Take the following action which the Board finds will effectuatethe policies of the Act, as amended :(a)Offer to Gregory J. Cudzilo, Sr., immediate and full reinstate-ment to his former or substantially equivalent position, without prej-udice to his seniority and other rights and privileges, as set forth in"The Remedy" section of the Intermediate Report.(b) Jointly and severally with International Union of OperatingEngineers, Local 600, AFL-CIO, make Gregory J. Cudzilo, Sr., wholefor any losses in pay sustained by reason of the discrimination againsthim, in the manner set forth in "The Remedy" section of the Inter-mediate Report.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due andthe rights of employment under the terms of this Order.(d)Post at its plant at Painesville, Ohio, copies of the noticesattached hereto marked "Appendix A" and "Appendix B." S Copiesof said notices, to be furnished by the Regional Director for the EighthRegion, shall, after being duly signed by Respondents, be posted byRespondent Company immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees in the powerhouse andfilter plant are customarily posted.Reasonable steps shall be takenby Respondent Company to insure that these notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Eighth Region, in writing,within 10 days from the date of this Order, what steps it has taken tocomply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcingan Order." INDUSTRIAL RAYON CORPORATION431B. International Union of Operating Engineers, Local 600, AFL-CIO, its officers, representatives, agents, successors, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause Industrial Rayon Corporationto discharge or in any other manner discriminate against employeesin regard to hire or tenure of employment, or any term or conditionthereof, execpt as authorized by Section 8(a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of 1959.(b)Giving effect to or maintaining the contract executed on Sep-tember 4, 1959, or any renewal or extension thereof, insofar as it con-ditions employment on membership in the Respondent Union.(c)Entering into or giving effect to any contract conditioningemployment upon membership in Respondent Union, except as au-thorized under Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(d) In any like or related manner, restraining or coercing em-ployees of Respondent Company in the exercise of the rights underSection 7 of the Act, except to the extent that such rights may bevalidly affected by an agreement entered into in accordance with Sec-tion 8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959, requiring membership in a labororganization as a condition of employment as authorized by saidsection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act as amended :(a)Notify the Respondent Company and Gregory J. Cudzilo, Sr.,in writing, that it has no objection to the Company's reinstatement ofGregory J. Cudzilo, Sr., to his former position with the Company.(b) Jointly and severally with Respondent Company make wholeGregory J. Cudzilo, Sr., for any loss of pay sustained by reason ofthe discrimination against him in the manner set forth in "TheRemedy" section of the Intermediate Report.(c)Post in its office and meeting hall, copies of the notices attachedhereto marked "Appendix A" and "Appendix B." Copies of saidnotices, to be furnished by the Regional Director for the Eighth Re-gion, shall, after being duly signed by Respondents, be posted byRespondent Union immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily posted.Reasonable steps shall be taken by Respondent Union to insure thatsuch notices are not altered, defaced, or covered by any other material.(d)Mail to the Regional Director for the Eighth Region, signedcopies of Appendix B for posting at the place of business of Respond-ent Company as provided above. 432DECISIONSOF NATIONALLABOR RELATIONS BOARD^(e)Notify the Regional Director for the Eighth Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that:WE WILL NOT discharge or otherwise discriminate against anyof our employees in regard to hire, tenure of employment, or anyterm or condition of employment, except as authorized by Section8(a) (3) of the National Labor Relations Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL NOT give effect to or maintain the contract executed onSeptember 4, 1959, or to any renewal or extension thereof, insofaras it conditions employment on membership in InternationalUnion of Operating Engineers, Local 600, AFL-CIO.WE WILL NOT enter into or give effect to any contract condition-ing employment upon membership in International Union ofOperating Engineers, Local 600, AFL-CIO, except as authorizedunder Section 8(a) (3) of the National Labor Relations Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce any employee in the exercise of his rights asguaranteed in Section 7 of the Act, except to the extent that suchrights may be validly affected by an agreement requiring mem-bership in a labor organization as a condition of employment,entered into in accordance with Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL offer to Gregory J. Cudzilo, Sr., immediate and fullreinstatement to his former or substantially equivalent position,without prejudice to his seniority and other rights and privileges.WE WILL, jointly and severally with International Union ofOperating Engineers, Local 600, AFL-CIO, make Gregory J.,Cudzilo, Sr., whole for any loss in pay he may have suffered byreason of the discrimination against him.All our employees are free to become, remain, or refrain frombecoming or remaining members of any labor organization, except tothe extent this right may be affected by an agreement in conformity INDUSTRIAL RAYON CORPORATION433with Section 8 (a) (3) of the National Labor Relations Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.INDUSTRIAL RAYON CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL 600, AFL-CIO, AND TO ALL POWERHOUSE ANDWATER TREATMENT-FILTER PLANT EMPLOYEES OF INDUSTRIALRAYON CORPORATION AT ITS PAINESVILLE, OHIO, PLANTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT cause or attempt to cause Industrial Rayon Cor-poration to discharge or otherwise discriminate against any em-ployee in regard to hire or tenure of employment, or any term orcondition of employment except as authorized under Section8(a) (3) of the National Labor Relations Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL NOT enforce, demand, or request compliance by Indus-trialRayon Corporation with the collective-bargaining agree-ment dated September 4, 1959, between us and that corporationinsofar as said contract conditions employment upon membershipin our Union.I'VEWILL NOT enter into or give effect to any contract withIndustrialRayon Corporation conditioning employment uponmembership in our Union, except as authorized under Section8(a) (3) of the National Labor Relations Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any like or related manner restrain or coerceany employee in the exercise of his rights under Section 7 of thesaid Act, except to the extent that such rights may be validlyaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, entered into in accordancewith Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.IVE WILL notify Industrial Rayon Corporation and Gregory J.Cudzilo, Sr., in writing that we have no objection to its reinstating697254-61-vol. 13 0-2 9 434DECISIONSOF NATIONALLABOR RELATIONS BOARD'Cudzilo or offering him reinstatement to the position which heheld at the time of the discrimination against him.WE WILL jointly and severally with Industrial Rayon Corpora-tion make Gregory J. -Cudzilo, Sr., whole for any loss of pay hemay have sustained by reason of the discrimination against him.INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL 600, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before Alba B. Martin,the duly designated Trial Examiner,inCleveland,Ohio, on February 16, 1960, oncomplaint of the General Counsel,and answers of Industrial Rayon Corporation, theRespondent Company, and International Union of Operating Engineers,Local 600,AFL-CIO,the Respondent Union.The issue litigated was whether the discharge ofGregory J. Cudzilo, Sr.,at the request of Respondent Union for nonpayment of duesunder a union-shop contract was a violation of Section 8(b)(2) and(1)(A) of theNational Labor Relations Act, as amended,herein called the Act,by the Union andof Section 8(a)(3) and(1)by Respondent Company.Most of the facts werestipulated.The General Counsel,theCompany,and the Union presented oralarguments on the record,and the Company and the Union filed briefs which havebeen carefully considered.Cudzilo filed what was labeled"a brief" with theGeneral Counsel in Washington,the Regional Office in Cleveland,and each Re-spondent,but not with me or the Chief Trial Examiner.The General Counsel'soffice in Washington having informed me by telephone of its receipt of this brief, Idirected that the original be sent to me, and I have given it due consideration as abrief intended for me.After the hearing,by stipulation the parties filed theoriginal of Cudzilo's "notification"letter, datedJuly 25,1958.The stipulation isaccepted.It is in the original exhibit file as Trial Examiner'sExhibit No. 6, andthe original letter as Trial Examiner's Exhibit No. 7.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT COMPANYIndustrial Rayon Corporation,a Delaware corporation with its principal office inCleveland,Ohio, operates plants manufacturing rayon yarn and cord in Clevelandand Painesville,Ohio, and Covington, Virginia.Only the Painesville plant is in-volved herein.In the course and conduct of its business operations at its Paines-ville,Ohio, plant,Respondent annually causes and has continuously caused itsfinished products in the value of more than$100,000 to be sold, delivered, andtransported in interstate commerce from its Painesville plant to and through otherStates than Ohio.The answers admitted and I find that Respondent Company isengaged in commerce within the meaning of the Act and that assertion of juris-diction is warranted.H. THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Operating Engineers,Local 600,AFL-CIO,isa labororganization within the meaning of Section 2(5) of the Act.Local 600 is referredto herein as the Union,the Local,Local 600,Respondent Union and RespondentLocal. INDUSTRIAL RAYON CORPORATION435III.THE UNFAIR LABOR PRACTICESA. The contractsSince 1954 Respondent Company has had contracts covering a powerhouse filterplant unit at the Painesville plant with "International Union of Operating Engineersand Local 600 thereof." For about 31/2 years prior to his discharge on October 23,1959, Cudzilo worked in this unit.The Union's majority was not questioned andwas assumed at the hearing.'The last two contracts, those effective March 13, 1956, and September 4, 1959,have had identical union-security clauses, providing that all employees in the unit,must, as condition of continued employment, become and remain members ofthe Union for the duration of this Agreement within thirty (30) days from thedate of this Agreement or within thirty (30) days from the date of their em-ployment, whichever is later.These clauses met the requirements of the first proviso to Section 8(a)(3) of theAct, except for the Local's noncompliance discussed below.The 1956 contract was for 1 year but continued in effect until at least July 25,1958, by virtue of its automatic renewal clause.By July 25, 1958, negotiations fora new contract had been going on for about a year, but this was the first bargainingconference with Cudzilo as president of Local 600, to which position he had beenelected shortly before.This July 25 meeting lasted only a few minutes and came toan abrupt end when Cudzilo removed from his pocket an unsigned, undated, type-written letter addressed to the Company's plant manager from Cudzilo as presidentof the local.Cudzilo dated it "July 25, 1958," signed it, and tried to hand it tomanagement representatives, who refused to accept it and left it on the table.Thisnotice read as follows:Under Article XV of our present Agreement a 10 day written notice is re-quired for termination for negotiations, therefore, and in accordance withArticle XV, this letter is to serve you and the Industrial Rayon Corporation aswritten notification that, ten (10) days from the date of this letter, we willterminate negotiations.Article XV of the agreement, which included the termination clause and the auto-matic renewal clause, provided also in pertinent part that:The provisions of this agreement shall continue in full force and effect untileither party shall give ten (10) days' written notice of termination of negoti-ations, in which event both parties shall be released from all obligations underthis agreement.At the hearing Cudzilo contended that this "notification" letter which he handed,or tried to hand, to management at the July 25 meeting, and when they refused itleft it on the table, effected a termination of the contract by virtue of the languagequoted above from article XV of the contract.On the enire record I find to thecontrary.As has been seen above the union party to the agreement consisted ofboth the International Union and Local 600.The "notification" letter was signedby Cudzilo as president and purported to be the document of only Local 600. Sub-sequent events disclosed that the International Union did not join with the LocalUnion in this "notification."The Company's industrial manager wrote an Inter-national representative "giving him my opinion of this kind of an exhibition," andprior to the expiration of the 10-day period set in the "notification" a Federal con-ciliator set up a meeting for several weeks later, which meeting was attended by arepresentative of the International Union, by a group representing Local 600, andby the Company-which meeting ended with an understanding that the partieswould continue negotiations in an effort to try to reach an agreement.Negotiationscontinued thereafter, with interruptions, for about a year, culminating in the reach-ing of the new agreement on September 4, 1959, effective that day.During thisyear's interim the parties lived under the provisions of the old agreement: Thewages, hours, and working conditions established under the old contract were main-tained, and grievances were processed under its grievance clause. In addition to the'In Case No 8-RC-2015, of which I take official notice, following a Board Decisionand Direction of Election (107 NLRB 1518) and an election, Local Union 589, A, B, C, ofthe International Union of Operating Engineers was certified as the representative of thepowerhouse filter plant unit.The record is silent as to how and when Local 600 enteredthe picture. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, on its face Cudzilo's "notification" expressed an intention by the Local toterminate negotiations 10 days hence. It amounted to a notice of intention to per-form an action 10 days later, which action was never taken. It failed to express itsprobable intent, namely, that "this was notice that we hereby terminate negotiationseffective 10 days from the date of this letter." In addition, on January 23, 1959, theInternational Union's supervisor wrote the Company, in pertinent part, that "We con-sider (the old contract) to be a valid document in full force and effect." For allthe reasons stated in this paragraph, and upon the entire record considered as awhole, I hold and find that Cudzilo's notice did not terminate negotiations or thecontract and that the contract of March 13, 1956, continued in existence betweenthe parties until the execution of the new contract on September 4, 1959.2B.Cudzilo ceases to pay dues, is expelled, dischargedUnder authority of the constitution of the International Union, on January 19,1959, the general president of the International Union took over the direction andsupervision of Local 600, which he maintained until atleastthe execution of the newcontract on September 4, 1959, and the Local's request to discharge Cudzilo datedOctober 21, 1959. In late January or early February 1959, through a deputy, thegeneralpresident of theInternationalUnion conducted a hearing in two sessions todetermine whether to continue the supervision of Local 600-the decision evidentlybeing that supervision should continue,sinceit lasted until at least October 21, 1959.3On February 12, 1959, Cudzilo canceled his dues checkoff authorization.Fromthen until his discharge October 23, 1959, Cudzilo neither paid nor tendered anydues to Local 600, to whom they were payable. On or about June 23, 1959, Cudzilowas notified by the Local's financial secretary that he was 2i/2 months' delinquent inthe payment of his dues.On July 1, 1959, the International Union's supervisorfor Local 600 wrote Cudzilo advising him of his dues arrearage stating that "ifarrangements are not made by you to take care of this indebtendess not later thanJuly 7, it may be necessary to take such actions as provided for under the terms oftheConstitution of the International Union.and the collective bargainingagreement currently in effect.On or about September 14 and 17, 1959,Cudzilo advised his employer, the Respondent Company, that he would not sign thenew checkoff cards that were made available to the employees pursuant to thecollective-bargaining contract between the Company and the Union signed on Sep-tember 4, 1959.At no time thereafter during the period of his employment didCudzilo sign a checkoff authorization.On or about October 20, 1959, Respondent Local, in accordance with the pro-visions of the International Union's constitution, which governed it, expelled Cudzilofrom membership for failure to pay dues which accrued both under the old contract,dated July 16, 1956, and under the new contract, dated September 4, 1959.On October 21, 1959, the supervisor of Local 600 wrote Respondent Companythat Cudzilo had been expelled from membership, that Cudzilo had been given duenotice of his indebetedness, had been afforded ample opportunity to take care of thismatter, and had failed to do so, and stating that under their agreement Cudzilo "isno longer eligible to continue in the employ of your company."As Respondent Company knew that employees' dues were checked off and thatCudzilo's had not been since his cancellation of his checkoff authorization in Febru-ary, Respondent Company had reason to believe that the "indebtedness" referred toin the supervisor's letter related to Cudzilo's nonpayment of dues, which in fact itdid.On October 23, 1959, Respondent Company, pursuant to the Union's requestof October 21, 1959, discharged Cudzilo from its employ. Since that time it hasrefused to reinstate him to his former position or substantially equivalent employ-ment.C. Local 600's noncompliance with Section 9(f), (g), and (h) of the ActOn September 4, 1959, the execution date and the effective date of the new con-tract, Local 600 was not in compliance with the filing requirements of Section 9(f),(g), and (h) of the Act, and as of that date Local 600 had not received a notice of2 Although this finding is contrary to a statement in footnote 1 of the Board's Decisionand Order in Case No 8-RD-190, to the effect that the old contract had expired prior tothe filing of the petition (February 10, 1959), the issue was fully litigated before me anditwas not in the RD case.2Th1s finding is based upon the uncontradicted' testimony of witness James A Rogersat the hearing on April 10, 1959, in Case No. 8-RD-190, of which I take official notice. INDUSTRIAL RAYON CORPORATION437compliance from any agent of the Board since August 13, 1958, at which time theBoard's Regional Director had notified Local 600 that its compliance with Section9(f) and (g) would expire on May 10, 1959, and that its compliance with Section9(h) would expire on July 15, 1959.On April 28, 1959, Local 600 filed with theRegional Director a certificate of intent to comply with Section 9(f) and (g) of theAct within 90 days after May 10, 1959. On the same day, April 28, the RegionalDirector notified Local 600 that its expiration date for compliance with Section 9(f)and (g) of the Act had been extended to August 8, 1959, upon condition that thenecessary forms were filed prior to that date.After the Regional Director receivedfrom Local 600 its 9(f) and (g) compliance material on September 28 and October12, 1959, the Regional Director, on October 12, 1959, notified Local 600 that it wasagain in compliance with Section 9(f), (g), and (h) of the Act.D. Contentions and conclusionsOn the day that the new agreement was executed and became effective, September4, 1959, for a union-security clause to be assertable as a valid defense to a dischargethe first proviso to Section 8(a)(3) of the Act required that the Union "has at thetime the agreement was made or within the preceding twelve months received fromthe Board a notice of compliance with Section 9(f), (g), and (h)" of the Act. Ashas been seen above, on that date, September 4, Local 600 was not in compliance andhad not received from the Board within the preceding 12 months a notice of com-pliance with Section 9(f), (g) and (h).InNational Lead Company,118 NLRB 1240, 1241, the Board said:The statutory language is clear and unambiguous. It provides simply for com-pliance "at the time the agreement was made" and not for compliance at thetime of discharge pursuant to a union-security clause or for compliance duringevery day the contract is in existence.Moreover, there is nothing in the legis-lative history of the 1951 amendment which would indicate that Congress didnot intend the words of the amendment to have their ordinary meaning. .. .The facts in the case at bar are just the reverse of those in theNational Leadcase.In the latter case the union was in compliance at the time the contract was signedbut not in compliance on the day of the discharge.The Board held that as theunion was in compliance "at the time the agreement was made, and the union-security clause otherwise met the requirements of the proviso of Section 8(a) (3), theclause and the discharge thereunder were both lawful." In the case at bar the Unionwas out of compliance at the time the contract was "made" but in compliance on theday of the discharge.On September 4, 1959, when the new union-security contractwas executed, the Union had been out of compliance since May 10, 1959, and hadnot received from the Board a notice of compliance since April 13, 1958, which wasmore than 12 months preceding the execution of the agreement.As under the Actprior to the repeal the controlling time for compliance was the time the agreementwas executed and the 12 months theretofore, and as the union compliance here didnot meet the requirements of the Act at either of those times-in that neither at thetime the contract was executed nor during the preceding 12 months had the Local re-ceived from the Board a notice of compliance with Section 9(f), (g), and (h)-boththe contract and the discharge under it were unlawful under the Act, prior to repeal.Cf.Kalof Pulp & Paper Corp.,120 NLRB 714, 715;PhiladelphiaWoodwork Com-pany,121 NLRB 1642, 1644;Anchorage Businessmen's Association, Drugstore Unit,and itsMember Employers, etc.,124 NLRB 662.In substance Respondent Company contends that the new contract was not "made"within the contemplation of the language in the first proviso of Section 8(a)(3)which was later repealed, until the action of Cudzilo's discharge was taken under it.This is not so because the contract recites that it was executed "as of September 4,1959," and that "this Agreement shall become effective as of September 4, 1959.Further, the agreement contains no clause deferring operation of the pro-vision until the Local should come into compliance.4Further, "pursuant to" thecontract of September 4 "new checkoff cards ... were made available to the em-ployees" on or about September 14, which was action taken under the contract be-fore Local 600 again came into compliance on October 12, 1959.Respondent Company contends that the Local's noncompliance was a mere tech-nical violation having no substantantive implications.By the date of execution ofthe new contract, September 4, 1959, the Local had been out of compliance for 4* CfNorthwest Magn.esite Company,101 NLRB 85, Unionde Soldadores, Mecanicos,etc. (Sucesores de Abarca, Inc.),122 NLRB 1603, footnote 3. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonths-since May 10-even thoughon April28 the Local had filed on a Boardform,through apurportedrecording correspondence secretary,a certificate of in-tent to get into compliance within 90 days thereafter.Insofar as the record shows,after the declaration of intentof April28 the next action to get in compliance oc-curred on September 28, whenthe Local filedon a Board form a"Distribution ofFinancialData Certificate."The recorddoes not revealwhy theLocal did notfulfill its intent to comply within 90 days afterApril 28, whatits compliance inten-tions were on September4, why it tookfrom August 8 or September 4 to September28 to file its first compliance document.Underall the circumstances I do not findthatthe long period of noncompliance was a mere technical violation.Nor wasit lacking in substance to the employees who were apparently,though notlawfully,required underthe language of the September 4 union-shop clause to remain or be-come membersof the Union.RespondentCompany contendsthat after the International Union took supervisionover the Local in January 1959, the Localwas mergedwith theInternational Union,so that thereafteritwas notnecessary for the Local toget into compliance, since theInternational Union was in compliance(or at least was not claimed to be out ofcompliance).Shortly afterthe supervisorship was placedupon Local600 the supervisor ap-pointed bythe International Union's general president to administer the affairs of theLocal wroteRespondentCompany, inpertinentpart, as follows:You are hereby advised that, by order of the GeneralPresident,InternationalUnion of OperatingEngineers,AFL-CIO, which is dated January19, 1959, Ihave been appointed to serve asthe Supervisor of the Local Union No. 600,InternationalUnion of OperatingEngineers,AFL-CIO,and to administer theaffairs ofthat Local Union.Under the authoritygranted tome by the termsof the Directive,I have de-clared thatall offices ofthe Local Union to be vacant. Further,I have ap-pointedthe followingmembers ofLocal Union No. 600 to serveas a committeeand to assist me in the conduct of the affairsof the Local Union:R. Johnsonand William Tankovich, Co-Chairmen;Committeemen,Billy Shreves,DonaldK. Day, Dail Wilson, John Honkala and Earl Atkin.In my absenceyou willcontact either of the Co-Chairmenon anyproblem whichmay arise.From the aboveI concludethatunder the supervisorshipthe Local wascontinued inexistenceand that acommitteeof the Localassisted the supervisor in administeringits affairs.To be notedis that under the supervisorship the businessof the Localwas handled in the name of theLocaland not in the name of the International.Thusthe certificate of intentof April28, the later compliance papers, the letters, andofficial "Noticeof Arrears" to Cudziloconcerning his dues arrearage, were all issuedin the name ofthe Local.The letterrequesting Cudzilo's discharge was issued bythe "supervisorof Local Union No. 600 IUOE, AFL-CIO." The recordsshows thatthe new contractwas negotiatedparty by committeemenof theLocal.The unionparty to thenew contract consistedof both theInternationalUnion and Local 600,and this contract was signedby both theInternational's supervisor and some mem-bers of theLocal namedby the supervisorin hisJanuary letterto theCompany asmembers of a committee to assist the supervisor.Underall the circumstances, andupon the entirerecord,I concludethatunder the supervisorshipthe Local was notmerged withthe InternationalUnion but was kept asa separate entity andthat theLocalcontinued under the obligation of complyingwith Section9(f), (g), and (h)of the Actuntil those sections were repealed.The filing requirementsof Section 9(f), (g), and(h) of theAct were eliminatedby the repealof those sections and the compliance requirement in the proviso toSection 8(a) (3), effective upon the enactmentof Public Law 86-257on September14, 1959, whenthe President signed it.After September14, for a union-securityclause to be avaliddefense to a discharge,itwas no longer necessary that whenthe contract "was made or withinthe preceding twelvemonths" the contracting unionhave received from theBoard a "notice of compliance with Section 9(f), (g), and(h)."Beyond eliminating the necessity of compliancefromthe 8(a)(3) provisoCongress left Section 8(a)(3) intact.It didnot make lawful any previously un-lawful agreement.Two congressional pronouncements concerning repeal of Section 9(f) (g), and (h)were CongressmanGriffin's statement that:Section201(d)will becomeeffectiveupon enactment of the bill.However, therepeal of these Sections[9(f), (g), and(h)] does not have a retroactive effectand is not intended to excuse any previous failure to comply therewith; INDUSTRIAL RAYON CORPORATION439and Senator Goldwater's statement that:These repealers were immediately effective on enactment of the conferencereport, but they are not retroactive in effect.Also apposite is the general principle of statutory construction that:The repeal of any statute shall not have the effect to release or extinguish anypenalty, forfeiture, or liability incurred under such statute, unless the repealingAct shall so expressly provide, and such statute shall be treated as still remain-ing in force for the purpose of sustaining any proper action or prosecution forthe enforcement of such penalty, forfeiture, or liability. . . . (1 U.S.C.A.,Section 109).Here the repealing Act did not expressly or impliedly extinguish any penalty, for-feiture, or liability existing prior to the repeal; and the legislative history indicated acongressional intent that the repeal has no retroactive effect and that no previous fail-ure to comply with Section 9(f), (g), and (h) be excused by the Board.Both before and after the above-mentioned repeal, the Act prohibits discrimina-tion to encourage or discourage membership in a union, but as an exception permitssuch discrimination under a valid union-shop clause.Here Cudzilo was discriminatedagainst by discharge caused by Local 600 through operation of the union-shop clausein the September 4 agreement.This union-shop clause was invalid from the begin-ning because of the Local's noncompliance and its invalidity was not erased or theclause validated by the repeal.The parties could have reexecuted the union-shopcontract after repeal of Section 9(f), (g), and (h) and then after 30 days lawfullydischarged Cudzilo for failure to pay his dues.But this the parties did not do.Rather, they discharged him under the fatally defective contract and they now urgethis invalid contract as a defense to the discharge. Such defense cannot be upheld.As the contract asserted as a defense to the discharge was an unlawful contract, itis unnecessary to consider whether there was a violation if the contract had been alawful contract.Upon the entire record considered as a whole, I hold that by entering into the Sep-tember 4, 1959, union-shop contract when the Local was not in compliance with Sec-tion 9(f), (g), and (h) of the Act, and by discharging Cudzilo under the contract onOctober 23, 1959, at the request of the Local, Respondent Company violated Section8(a) (1) and (3) of the Act, and Respondent Local 600 violated Section 8(b) (1) (A)and (2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of Respondent Company described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in the unfair labor practices setforth above, I recommend that they cease and desist therefrom and that they takecertain affirmative action designed to effectuate the policies of the Act.The respective Respondents having discriminated against and caused the dis-crimination against Gregory J. Cudzilo, Sr., at all times since October 23, 1959, Irecommend that Respondent Local notify both Respondent Company and Cudzilothat it has no objection to Cudzilo's immediate reinstatement to his former or asubstantially equivalent positionas anemployee of Respondent Company, withoutprejudice to his seniority or other rights or privileges; and that Respondent Com-pany offer to Cudzilo immediate and full reinstatement to his former or a substan-tially equivalent position,5 without prejudice to his seniority and other rights andprivileges.It is further recommended that Respondents jointly and severally makeCudzilo whole for any loss he may have suffered as a result of the discriminationagainst him by paying to him an amount equal to that which he would have earned aswages from the date of his discharge, October 23, 1959, to the date when, pursuant tothe recommendations herein contained, Respondent Company shall offer Cudzilo5 TheChase NationalBank of the City of New York, San Juan, PuertoRico,Branch,65 NLRB 827. 440DECISIONSOF NATIONALLABOR RELATIONS BOARDreinstatement, less his net earnings during said period(Crossett Lumber Company,8NLRB 440, 497-498), said backpay to be computed on a quarterly basis in themanner established by the Board in F.W. Woolworth Company,90 NLRB 289.As provided in theWoolworthcase, I recommend further that Respondent Companymake available to the Board on request payroll and other records, in order tofacilitate the checking of the amount of backpay due.As the contract was defective because of noncompliance with Section 9(f), (g),and (h) which have been repealed, because Respondent Company did not know thatLocal 600 was out of compliance when it entered into the September 4, 1959, con-tract, and because the Respondents' conduct in the past does not suggest the dangerthat other unfair labor practices will be committed in the future, I shall recommenda narrow cease-and-desist order rather than a broad form order.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Industrial Rayon Corporation is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union of Operating Engineers, Local 600, AFL-CIO, is a labororganization within the meaning of the Act.3.By entering into and giving effect to a union-shop contract at a time whenRespondent Local was not in compliance with Section 9(f), (g), and (h) of the Act,Respondent Company and Respondent Local 600 have, at all times since September 4,1959, engaged in unfair labor practices within the meaning of Section 8(a)(1) and(3) and Section 8(b)(1)(A) and (2) of the Act.4.By attempting to cause and causing the discharge of, and by dischargingGregory J, Cudzilo, Sr., under an unlawful union-security contract, RespondentCompany and Respondent Local 600 have, at all times since October 23, 1959, en-gaged in unfair labor practices within the meaning of Section 8(a) (3) and (1) andSection 8(b)(1)(A) and (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Dayton T.Brown,Inc.andFrank Tumminello.Case No. 2-CA-6487.February 17, 1961DECISION AND ORDEROn April 25,1960, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices as alleged in the complaint and recommended that the com-plaint be dismissed with respect to them.Thereafter, the GeneralCounsel and the Respondent filed exceptions and supporting briefs tothe findings in the Intermediate Report and to the recommended order.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Kimball].130 NLRB No. 52.